Case 4:20-cv-00064-MWB Document 1-2 Filed 01/13/20 Page 1of 8

UNITED STATES DISTRICT COURT FOR THE MIDDLE
DISTRICT OF PENNSYLVANIA

 

No.

 

ISAIAH HUMPHRIES,
Ce BO-CN - WY,
Vv Plaintiff

THE PENNSYLVANIA STATE UNIVERSITY; JAMES

FRANKLIN; AND DAMION BARBER FILED
HARRISBURG PA

Defendants JAN 13 2020

BEPERPCELERK

TABLE OF CONTENTS OF EXHIBITS IN SUPPORT OF COMPLAINT

 

 

 

Stevén F. Marino, Esquire

PA Attorney I1.D. No. 53034
Joseph Auddino, Esquire

PA Attorney I.D. No. 316752
MARINO ASSOCIATES

301 Wharton Street
Philadelphia, Pa 19147
Telephone: (215) 462-3200
Telecopier: (215) 462-4763
smarino@marinoassociates.net
jauddino@marinoassociates. net

Dated: January 13, 2020 Attorney for Plaintiff

 
 

 

Case 4:20-cv-00064-MWB Document 1-2 Filed 01/13/20 Page 2 of 8

TABLE OF CONTENTS OF EXHIBITS IN SUPPORT OF COMPLAINT

Exhibit No.

Big Ten Tender of Financial Aid Signed for Enrollment
for the Academic Years 2018-2019 through 2022-2023.........cccccceccececceeces 1
oe — a .
Case 4:20-cv-00064-MWB Document 1-2 Filed 01/13/20 Page oft8 bf /

PENNSTATE

Office of Student Aid
Undergraduate Education
The Pennsylvania State University

314 Shields Building
University Park, PA 16802-1220

Isaiah Humphries December 20, 2017
8813 Lochgreen Lane
Rowlett, TX 75089

Dear Isaiah:

It is my pleasure to notify you that upon the recommendation of Intercollegiate Athletics, you have been awarded an athletics
grant-in-aid in the sport of Football. The period, terms and conditions of the award are described in the enclosed Big Ten
Tender of Financial Aid agreement.

If you receive other types of financial aid, such as non-athletic, institutional, or academic awards that are countable against
the sport’s scholarship award limit under NCAA legislation, those funds may replace a portion of your athletics grant-in-aid
in order to keep your athletic aid within the agreed award amount. All awards from outside agencies (i.e., booster clubs, civic
organizations) will need to be reported to our office or the Athletics Compliance Office.

Prior to your enrollment, if you receive an institutional financial aid award unrelated to athletics that is equal or greater than
the award set forth in this document, you may accept the institutional award and release the institution of its obligation to
provide the athletically related financial aid.

This grant-in-aid is contingent upon your meeting admission requirements of Penn State and the eligibility requirements of
the Big Ten Conference and the NCAA. This award may be revoked or suspended in the event you fail to meet the
requirements stated in Big Ten Tender of Financial Aid.

If you agree to accept this Tender of Financial Aid, please follow the instructions to properly return the Big Ten Tender of
Financial Aid agreement and, where applicable, the National Letter of Intent. In accordance with NCAA and Big Ten
Conference rules, your award does not become effective until we receive the signed copies.

Congratulations on the achievements that make this award possible!

Sincerely,

Li I Spel!

Anna M. Griswold
Assistant Vice Provost for Enrollment Management and Student Aid

Enclosures

cc: James Franklin, Head Football Coach
Athletics Compliance Office

 
Case 4:20-cv-00064-MWB Document 1-2 Filed 01/13/20 Page 4 of 8

™ BIG TEN TENDER OF FINANCIAL AID
SIGNED FOR ENROLLMENT IN ACADEMIC YEAR 2018-2019

FROM: THE PENNSYLVANIA STATE UNIVERSITY DATE: 12/20/2017 | SPORT: Football

TO: Isaiah Humphries DATE OF FIRST ATTENDANCE:
8813 Lochgreen Lane AT PENN STATE: SP18 AT ANY INSTITUTION: SP18
Rowlett, TX 75089 TYPE OF AWARD: INITIAL WITH LETTER OF INTENT

A WA RB wN

PERIOD OF AWARD: 2018 SPRING SEMESTER; ACADEMIC YEARS 2018-19 THROUGH 2022-23

CONDITIONS OF FINANCIAL AID
1. This Tender covers the following:

SPRING 2018; 2018-19 THROUGH 2021-22: FULL GRANT [includes tuition, fees, room, board, books and other expenses
related to attendance at Penn State (per NCAA legislation)]; .
2022-23; NO GRANT

This Tender is subject to your fulfillment of the admission requirements of this institution.

Your receipt of financial aid under this Tender is subject to your full compliance with the institution’s policies and the rules,
regulations, bylaws and other legislation of the Big Ten Conference and the NCAA,

This Tender is also subject to the additional conditions of financial aid, if any, that are established by the institution and set forth on
Schedule A, a copy of which is attached hereto and incorporated herein.

This Tender applies to the receipt of financial aid on or after August 1, 2018, for the academic year 2018-19 and, if applicable, any
such later acade ar(s).

If this Tender }6 issue@l with a National Letter of Intent, it must be si gned in accordance with the National Letter of Intent procedures,
signing and filing dats.

If you wish to‘agcept this Tender,

 
  
  
 

  
  

this form to the Athletics Compliance Office of this institution BY: 12/22/2017

SIGNED A, . ft

Executive Director, Student Aid

SIGNED

 

cs

 

 

 

Dirgctorjof Athlet;

 

 

ACCEPTANCE By signing this pffer of financial aid and Schedule A, I understand and agree to the “Conditions of Financial Aid” set
Sorth above and further that:
1.

2.
3.
4.

SIGNED DATE

S

I will become ineligible for intercollegiate athletics competition if I receive any financial assistance other than that authorized by the
NCAA or exceed the financifl aid limits stipulated under NCAA Bylaw 15 (Financial Aid).

I am ineligible to receive this Tender, and this Tender will be void, if I am under contract to or carently receiving compensation from a
professional sports organization exc t as provided under NCAA Bylaw 12 (Amateurism) and NCAA Bylaw 15 (Financial Aid).

Any modification or cancellation of this Tender must be in compliance with institutional policies and with Big Ten Conference and
NCAA rules, regulations, bylaws and other legislation.

My eligibility to receive financial aid under this Tender is subject to my full compliance with the institution’s policies, including
without limitation any of the conditions set forth on Schedule A attached hereto, and with the rules, regulations, bylaws and other
legislation of the Big Ten Conference and the NCAA.
Afer signing this Tender, I may not represent any other Big Ten Conference institution in athletics competition until I have served one
(1) year of residence (a “year of residence” is defined under NCAA Bylaw 14.02.13) at that Big Ten Conference institution. Further
upon my enrollment at any other Big Ten Conference institution, I wi

in all sports.

 

STUDENT SIGNATURE

IGNED DATE
PARENT/LEGAL GUARDIAN SIGNATURE (if applicable*)
*A tender issued to a student-athlete under the age of majority who is not legally emancipated shall require
the signature of a parent or legal guardian

 
Case 4:20-cv-00064-MWB Document 1-2 Filed 01/13/20 Page 5of 8

SCHEDULE A TO TENDER OF FINANCIAL AID
DURING STATED PERIOD OF AWARD

Pursuant to paragraph four (4) of the “Conditions of Financial Aid” section and paragraph four (4) of the “Acceptance”
section of the Tender of Financial Aid, the following additional conditions of financial aid apply at The Pennsylvania State
University:

* The scholarship amount listed on this Big Ten Tender of Financial Aid is a maximum limit to include Penn State
and other awards that must be counted towards the NCAA team grant-in-aid limits. Penn State reserves the right to
reduce the athletics financial aid award or other countable award(s) should the combined total exceed the value of
the scholarship amount listed on the Big Ten Tender of Financial Aid.
¢ All awards are calculated and awarded in accordance with NCAA legislation.
* This tender does not include a guarantee of payment for attendance at summer sessions. Awards for summer school
are made in accordance with NCAA, Big Ten Conference and University policies.
* Penn State Athletics reserves the right to reduce or cancel your athletically related financial aid during the period of the award
under any of the following conditions:
o You render yourself ineligible for intercollegiate competition under NCAA, Bi g Ten Conference or Penn State rules or
standards
o Any action that is contrary to provisions of the “Code of Conduct, Policy Statements and Social Networking” section
of the Student-Athlete Handbook (http://www.gopsus orts.com/com liance/current-student-athletes.htm!)
o You are found to have breached the Penn State University Code of Conduct
(http://studentaffairs.psu.edu/conduct/codeofconduct/ )
© You prompt any of the conditions set forth in NCAA Bylaw 15.3.4.2 -
* Rendering yourself ineligible for intercollegiate competition
"  Fraudulently misrepresenting any information on an application, letter of intent or financial aid agreement
= Engaging in serious misconduct warranting substantial disciplinary penalty
* Voluntarily withdrawing from a sport at any time for personal reasons.
© You fail to remain enrolled as a full time student at Penn State
o You engage in illegal activity, academic fraud/misconduct, or are involved in a violation of NCAA rules that requires
your eligibility to be reinstated. Note: this applies to any situation that occurs as of the date that all parties have signed
this agreement, even if that occurrence is prior to the start of the academic year.
o You fulfill the requirements to receive a bachelor’s degree from Penn State
* This award has been made upon the basis of you declaring intention to participate in a sport by signing a National Letter of
Intent (NLI), application or financial aid agreement with Penn State. Actions by you to not participate (i.e., not reporting for
practice, making only token appearances as determined by the institution) constitutes fraudulent misrepresentation on your NLI,
application or agreement and makes your financial award subject to cancellation during the period of the award,

some Liew Wi : Jt’

Executive Director, Student Aid

 

SIGNED DATE
STUDENT SIGNATURE

SIGNED DATE
PARENT/LEGAL GUARDIAN SIGNATURE (if applicable*)
*A tender issued to a student-athlete under the age of majority who is not legally emancipated shall require
the signature of a parent or legal guardian

 

Humphries
Case 4:20-cv-00064-MWB Document 1-2 Filed 01/13/20 Page 6 of 8

SEE

NI I NATIONAL LETTER oe INTENT

A , _
2018-19

Administered by the NCAA on behalf of the Collegiate Commissioners Association (CCA).

Do not sign prior to 7 a.m. (local time) on the following dates or after the final signing date listed for each Sport.

 

SPORT (Place an "X" on the proper line.) INITIAL SIGNING DATE FINAL SIGNING DATE
~— Basketball (Early Period) November 8, 2017 November 15, 2017
— Basketball (Regular Period) April 11, 2018 May 16, 2018 (Division D
August 1, 2018 (Division iD
x Football (Early Period for Division HD December 20, 2017 December 22, 2017
—— Football (Midyear JC Transfer) December 20, 2017 January 15, 2018
_ Football (Regular Period) February 7, 2018 April 1, 2018
—_ Soccer and Men’s Water Polo February 7, 2018 August 1, 2018
— All Other Sports arly Period) November 8, 2017 November 15, 2017
— All Other Sports (Regular Period) April 11, 2018 August 1, 2018

 

[IMPORTANT - READ CAREFULLY}

It is important to read this entire document before Signing it. One copy is to be retained by you and the other copy is to be retumed to the institution
which will file a copy with the appropriate conference office. It is permissible to transmit copies electronically. The National Letter of Intent
(NLI) is a voluntary program with regard to both institutions and prospective student-athletes. No prospective student-athlete or parent is
required to sign the NLI for a prospective student-athlete to receive athletics aid and participate in intercollegiate athletics.

1.

Initial Enroliment in Four-Year Institution. This NLI applies only to prospective student-athletes who will be entering four-year
institutions for the first time as full-time students. It is permissible for 4-2-4 transfer student-athletes to sign the NLI provided a previous valid
NLI does not apply. The terms of the previous NL] are satisfied if a student-athlete graduates from the two-year college.

° Professional Sports Contract. If] sign a professional sports contract in the Sport in which I signed the NLI, I remain bound by the NLI in
all other sports, even if NCAA rules prohibit the institution named in this document from providing me with athletics financial aid for the
sport in which I signed the NLI.

Provisions of Letter Satisfied.

a. One-Year Attendance Requirement. The terms of this NLI shall be satisfied if I attend the institution named in this document for one
academic year (two semesters or three quarters) as a full-time student.

b. Two-Year College Graduation. After signing this NLI while in high school and if] later attend a two-year college, the terms of this NLI
will be satisfied if I graduate from the two-year college.

Basic Penalty. I understand that if I do not attend the institution named in this document for one full academic year and I enroll in another
institution participating in the NLI program, I may not compete in intercollegiate athletics until I have completed one full academic year in
residence at the latter institution. Further, I understand I shall be charged with the loss of one season of intercollegiate athletics competition in
all sports. This is in addition to any seasons of competition used at any institution.

Release Request and Appeal Process. In the event I wish to be released from my NLI obligation, the NLI release request and appeal process
information can be reviewed on the NLI Web site at www.national-letter.org. I understand that the NLI Policy and Review Committee has
been authorized to issue interpretations, settle disputes and consider appeals for complete release from the provisions of the NLI when
extenuating circumstances are determined to exist and the signing institution denies my request for release. I further understand the
Committee’s decision may be appealed to the NLI Appeals Committee, whose decision shall be final and binding.

2018-19 -1

 
 

Case 4:20-cv-00064-MWB Document 1-2 Filed 01/13/20 Page 7 of 8

7, Letter Becomes Null and Void. This NLI shall be declared null and void if any of the following occur:

a. Admissions Requirement. This NLI shall be declared null and void if the institution named in this document notifies me in writing that I

If ] am eligible for admission, but the institution named in this document defers my admission to a subsequent term, the NLI will be
declared null and void; however, this NLI remains binding if] defer my admission.

b. Eligibility Requirements. This NLI shall be declared null and void if, by the opening day of classes in fall 2018, I have not met
NCAA initial eligibility requirements: NCAA, conference or institution’s requirements for athletics financial aid: or two-year college
transfer requirements, provided J have submitted all necessary documents for eligibility determination.

(1) This NLI shall be rendered null and void if | become a nonqualifier per the NCAA Eligibility Center. This NLI remains valid if] am a
partial qualifier per NCAA Division II rales unless I do not meet the institution’s policies for receipt of athletics aid.

(2) It is my obligation to register with and provide information to the NCAA Eligibility Center. If I fail to submit the necessary
documentation for an initial-eligibility decision and have not attended classes at the signing institution, the NLI office per its review
with the institution will determine the status of the NLI.

(3) This NLI shall be rendered null and void if] am a midyear football two-year college transfer and J fail to graduate from two-year
college at midyear, if required per NCAA, conference or institutional rules. The NLI remains binding for the following fall term if ]
graduated. was eligible for admission and financial aid and met the two-year college transfer requirements for competition for the
winter or spring term, but chose to delay my admission. .

c. One-Year Absence. This NLI shall be declared null and void if I have not attended any institution (two-year or four-year) for at least one
academic year, provided my request for athletics financial aid for a subsequent fall term is denied by the signing institution. Service in
active duty with the U.S. armed forces or an Official church mission for at least 12 months can use the One-Year Absence to null and void

year. To apply this provision, I must file with the appropriate conference office a statement from the director of athletics that such athletics
financial aid will not be available for the requested fall term.

d. Discontinued Sport. This NLI shall be declared null and void if the institution named in the document discontinues my sport.

e. Recruiting Rules Violation. If eligibility reinstatement by the NCAA student-athlete reinstatement staff is necessary due to NCAA and/or
conference recruiting rules violations, the institution must notify me that I have an option to have the NLI declared null and void due to the
tules violation. It is my decision to have the NLI remain valid or to have the NLI declared null and void, permitting me to be recruited and
not be subject to NLI penalties.

8. Recruiting Ban After Signing. | understand all participating conferences and institutions are obligated to respect my signing and shall cease
contact with me and my family members after my signing this NLI which includes me and my family members not initiating contact with

10. Statute of Limitations. 1 am subject to the NLI penalty ifI do not fulfill the agreement; however, if I do not attend an NLI member institution
to fulfill the agreement or penalty and four years has elapsed since my signing date, the NLI is no longer binding. Therefore, this NLI is in full
force and effect for a period of four years, sommencing with the date I sign this NLI, if] do not attend an NLI member institution during the
period of four years.

11. Coaching Changes. I understand I have signed this NLI with the institution and not for a particular Sport or coach. If a coach leaves the
institution or the sports program (e.g., not retained, resigns), I remain bound by the provisions of this NLI. I understand it is not uncommon for
a coach to leave his or her coaching position.

12. Coaching Contact Prohibited at Time of Signing. A coach or an institutional representative may not hand deliver this NLI off the

institution’s campus or be present off campus at the time I sign the NL] per NCAA rules. This NLI may be delivered by courier service,
express or regular mail, email, fax, moblile app or any other electronic means. An NLI submitted to an institution electronically is permissible.

It is important to read more information about the NLI at www.national-letter.org.

Copyright © National Letter of Intent Rev.10/01/2017 2018-19 -2
Case 4:20-cv-00064-MWB Document 1-2 Filed 01/13/20 Page 8 of 8

 

 

 

 

 

Se
NI I NATIONAL LETTER of INTEN'’r
Ee
2018-2019
Name of Prospective Student-Athlete HUMPHRIES ISAIAH
Last First Middle Initial
Permanent Address ROWLETT TX 75089 US
City State Postal Code Country
Prospective Student-Athlete’s NCAA ID 1705805424 Date of Birth 09/27/1999
(must be registered with the NCAA Eligibility Center and on the Institutional Request List)
Submission of this NLI has-been authorized by:
SIGNED = 12/20/2017
Diréctor of [isetes (or designee) Date Issued to Prospective Student-Athlete

For Institutional Use Only:
Two-year college transfer

 

 

FOOTBALL Two-year college expected graduation date
Sport (if required to graduate)
This is to certify my decision to enroll at Pennsylvania State University
Name of Institution

 

 

I certify that I have read all terms and conditions included in this document. I have discussed them with the coach and/or other staff
representatives of the institution named above, and I fully understand, accept and agree to be bound by them. I understand that signing this
NLI is voluntary and I am not required to sign the NLI to receive athletics aid and participate in intercollegiate athletics. Additionally, I give
my consent to the signing institution, to disclose to authorized representatives of its athletics conference, the NCAA and the NLI Office any
documents or information pertaining to my NLI signing. Further, I give my consent to the NL] Office to disclose my name and personally
identifiable information from my education records to a third party (including but not limited to the media) as necessary to correct any
inaccuracies reported by the media or related to my NLI signing, without such disclosure constituting a violation of my rights, including my
rights under the Family Educational Rights and Privacy Act.

If I falsify any part of this NLI, or if I have knowledge that my parent or legal guardian falsified any part of this NLI, I understand I shall
forfeit the first year of my athletics competition at any NLI member institution.

My signature on this NLI nullifies any agreements, oral or otherwise, which would release me from the conditions stated within this NLL

 

 

SIGNED
Prospective Student-Athlete Signature Signing Date (Mth/Day/Yr) Time (Designate - A.M./P.M.)
Do not sign prior to 7:00 a.m.
Parent/ legal guardian signature required if prospective student-athlete (local time) on the initial
has not reached his or her 21" birthday. signing date.
SIGNED

 

Signing Date (Mth/Day/Yr) Time (Designate - A.M./P.M.)
Do not sign prior to 7:00.a.m.
(local time) on the initial

(Check one) [}parent or [ hregal Guardian Signature

 

 

signing date.
4692730892 isaiahhumphries@gmail.com
Print Name of Parent/Legal Guardian Telephone Number (including area code) Email Address
Nu
Copyright @ National Letter of Intent Navonat Unter a Meee

Rev. 10/01/2017

 

 
